Citation Nr: 1435249	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-21 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran had active service from June 1966 to April 1970, including service in the Republic of Vietnam from August 1968 to March 1969. 

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Lincoln, Nebraska. 

This matter was previously before the Board in August 2010, at which time it was remanded to the agency of original jurisdiction (AOJ) for further action.  

At a Board hearing in March 2010, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer at the Board.  He was informed of this fact by a May 2014 letter, which also gave him the opportunity to elect to have a new hearing before another VLJ who would ultimately issue the final decision in his appeal.  See 38 C.F.R. § 20.707.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


REMAND

In May 2014, the Veteran elected to appear at a second hearing before the Board.  He has not since withdrawn or modified this request.  Accordingly, the matter must be remanded to afford him a new hearing.  

The case is REMANDED for the following action:

Schedule the Veteran for a Board personal hearing at the RO before a Veterans Law Judge.  He and his representative should be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for any reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

